Title: To Benjamin Franklin from Charles Thomson, 24 September 1765
From: Thomson, Charles
To: Franklin, Benjamin


[September 24, 1765]
Yes, my friend, I grant that “Idleness and Pride tax with a heavier hand than Kings and Parliaments,” “and that frugality and industry will go a great way towards endemnifying us.” But the misfortune is, the very thing that renders industry necessary cuts the sinews of it. With industry and frugality the subjects of eastern tyrants might be wealthier than those of England or Holland. But who will labour or save who has not a security in his property? When people are taxed by their own representatives, though the tax is high they pay it chearfully, from a confidence that no more than enough is required, and that a due regard is had to the ability of the giver. But when taxes are laid merely to “settle the point of independence,” and when the quantity of the tax depends on the caprice of those who have the superiority, and who will doubtless lay it heavier in order to bring down the spirits or weaken the power of those who claim independence, what encouragement is there to labour or save? The wealth we thereby acquire will be a new motive, which fear or avarice will suggest, to tax us anew. No wonder then if people will chuse to live poor and lazy rather than labour to enrich their tax-masters, or furnish matter for new oppression. There never was any mention of the colonies aiming at independence, till the ministry began to abridge them of their liberties. I will venture to affirm, and to you I can appeal for the truth of what I say, that history cannot shew a people so numerous, so far removed from the seat of Royalty, who were so loyal, so attached to their King, and who at the same time had such true sentiments of liberty, as the British American Colonies. How long this will continue God knows.
The Sun of Liberty is indeed fast setting, if not down already, in the American colonies: But I much fear instead of the candles you mention being lighted, you will hear of the works of darkness. They are in general alarmed to the last degree. The colonies expect, and with reason expect, that some regard shall be had to their liberties and privileges, as well as trade. They cannot bring themselves to believe, nor can they see how England with reason or justice could expect, that they should have encountered the horrors of a desert, borne the attacks of barbarbous savages, and, at the expence of their blood and treasure, settled this country to the great emolument of England, and after all quietly submit to be deprived of every thing an Englishman has been taught to hold dear. It is not property only we contend for. Our Liberty and most essential privileges are struck at: Arbitrary courts are set over us, and trials by juries taken away: The Press is so restricted that we cannot complain: An army of mercenaries threatened to be billeted on us: The sources of our trade stopped; and, to compleat our ruin, the little property we had acquired, taken from us, without even allowing us the merit of giving it; I really dread the consequence. The parliament insist on a power over all the liberties and privileges claimed by the colonies, and hence require a blind obedience and acquiescence in whatever they do: Should the behaviour of the colonies happen not to square with these sovereign notions, (as I much fear it will not) what remains but by violence to compel them to obedience. Violence will beget resentment, and provoke to acts never dreamt of: But I will not anticipate evil; I pray God avert it.
I congratulate you on the change in the ministry: We hope for much good from it. For such seems the state of the British constitution at present, that from them we are to look for good or ill. Heretofore we have been taught to look for redress from another quarter. I am, Dear Sir, Your affectionate Friend, &c.
